Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Sept 7, 2021, has been entered in the application. Claims 1, 2 and 4-10 are pending, with claim 3 being canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 20, the recitation of the axis extending “in a vehicle up-down direction” is confusing, in that it is not clear whether this recitation means the axis is vertical (e.g., with respect to the vehicle) or only that it contains a vertical component. In claim 6, line 20, “the second state” lacks a clear antecedent basis in view of applicant’s deletion of material at line 6.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 7 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al. (US 2015/0142246) in view of Nash et al. (US 2016/0325662, cited previously by applicant). Cuddihy et al. teach a vehicle which includes an airbag body (225, 230) configured to deploy toward a front side of a driver (225 from further forward, 230 from above), a control unit (235) operative to deploy the airbag body using a first deployment method when a central axis of a rim portion of a steering member (115) of a vehicle is in a first state (e.g., 225 is installed in wheel 115 and is deployed when the steering member is in a first state associated with manual driving) and a deployment condition is satisfied, and deploy the airbag body using a second deployment method in a second state (e.g., 225 is not deployed, and 230 is deployed instead) when the steering member (wheel 115) is in a different position (e.g., in a second state associated with automated driving) and the deployment condition is satisfied, wherein the airbag body includes a first airbag body (225) and a second airbag body (230), the first airbag body (225) is disposed inside a member of the steering member (wheel 115), which is displaced integrally with the rim portion, the second airbag body is formed so as to be deployed toward a front-side position of a driver's seat from one of an upper side or a lateral side of the driver's seat (¶0033), being located in one of a roof of the vehicle or inside a door of the vehicle, and the control unit is configured to deploy the second airbag body (230) when the deployment condition is satisfied.
Further, Cuddihy et al. explicitly teach that the retracted steering member condition (of wheel 115) may be a folded condition (¶0028, “steering wheel 115 may be foldable…”). Cuddihy et al., while anticipating that the second state condition may be achieved by a folding (and as such would require pivoting of at least a portion of the wheel about an axis through an angle), does not positively anticipate that the automated driving 
Nash et al. teaches that it is well known to provide a steering wheel for a vehicle having a rim portion (34), the rim portion movable to a first state of inclination associated with a first driving condition (manual driving), the rim coplanar with an initial axis configuration (i.e., parallel to axis 40, which extends forward-rearward and also upward-downward; further a central axis perpendicular to axis 40 would exhibit both forward-rearward and also upward-downward extension), the rim portion (34) movable to a second state of inclination associated with a second driving condition (automated driving, functional condition as illustrated in figures 1, 2) wherein a central axis of the plane of the portion would be inclined by the angular quantity α (a perpendicular axis associated with rim portion 34 also inclined from a perpendicular to axis 40 by the same quantity) the axis rotation exceeding a threshold of an arbitrary value of between 0 and α.
Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the folding of the steering member (wheel 115) suggested but not expressly illustrated by Cuddihy et al., as explicitly constituting a non-zero change in inclination angle as taught by the inclining rim portion of Nash et al., where the increase in angle from the angle associated with the first condition constitutes an exceeding of a threshold of between 0 and α, as taught by Nash et al. for the purpose of providing the automated driving condition of the steering member taught by Cuddihy et al. as taking on a compact configuration which beneficially allows the steering wheel to be used as a convenient support for a work surface when it is not needed by the user to control the vehicle direction.
Allowable Subject Matter
Claims 1, 2, 4, 5, 8 and 9 are allowed.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Initially, applicant asserts that the reference to Cuddihy et al. as combined with Schultz et al. cannot meet the limitations of newly amended claims 6, 7 and 10. The examiner agrees. Note that Cuddihy et al. anticipate in general terms that the wheel may experience folding when moved from the condition associated with manual driving to the condition associated with automated driving. As such, the base reference provides a reasonable basis for a teaching reference which provides folding. In this case, Nash et al. provide a rim portion (34) which can be folded from a first manual configuration to a second automated configuration, wherein the automated drive configuration results in a perpendicular axis being further inclined by an angle α from an the initial manual drive configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616